Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 10/04/2021.
Claims 1-20 are allowed in this office action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose A creasing plate for forming a crease in a sheet, the crease plate comprising: a plastically deformable material including at least one creasing projection formed from a plurality of small, plastically deformed areas which merge into each other so as to form the at least one creasing projection, wherein the at least one creasing projection includes: a first concave portion formed in a first side of the plastically deformable material to face away from the sheet, and a first convex portion corresponding with and aligned with the first concave portion and formed in a second side of the plastically deformable material opposite to the first side to face the sheet to form a first portion of the crease. The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731